—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1998, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned from her full-time position as a secretary for an investment bank immediately following her maternity leave because her mother could only babysit her child three days a week. The employer was unable to accommodate claimant’s request to change her hours to a part-time schedule. Significantly, claimant neither requested a further leave of absence, which the employer asserts would have been granted, nor expended sufficient effort in searching for acceptable alternative child-care arrangements (see, Matter of Romano [Sweeney], 239 AD2d 690). Thus, under the circumstances, we conclude that the Unemployment Insurance Appeal Board’s decision finding that claimant was disqualified from receiving benefits on the ground that she voluntarily left her employment without good cause is supported by substantial evidence (see, Matter of Monreale [Commissioner of Labor], 249 AD2d 620).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.